Citation Nr: 1501748	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for restless leg syndrome, to include as secondary to service connected undifferentiated somatoform disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to service connection for restless leg syndrome.  

A hearing was held on October 9, 2014, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To obtain a supplemental VA medical opinion.

The Veteran was provided with a VA examination with regard to his restless leg syndrome in July 2011.  The VA examiner diagnosed idiopathic restless leg syndrome and opined that the Veteran's idiopathic restless leg syndrome was not caused by or a result of his service-connected somatoform disorder.  The examiner reasoned that the Veteran's service medical record is silent for diagnosis or treatment of the claimed condition and there is a significant silent interval between the Veteran's separation from the military and onset of the restless leg syndrome.  He concluded that a review of current medical literature failed to demonstrate any causal relationship between somatoform disorder and restless leg syndrome.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the July 2011 VA examination report to be inadequate, because it only addressed the likelihood of whether the Veteran's restless leg syndrome was caused by his somatoform disorder, and did not otherwise address possible etiology, such as whether it is directly related to service or was aggravated by the service-connected disability.  On remand, a supplemental VA medical opinion should be sought which addresses these potential means of entitlement.

The Board notes that the claims file includes a December 2009 private opinion stating that it is quite likely that the Veteran's "somatoform pain disorder" during service was in fact restless leg syndrome, but was misdiagnosed because "restless leg syndrome" was not recognized as a medical ailment at the time.  Although this opinion is favorable to the Veteran's claim, the Board cannot use it as the basis of a grant of service connection because the physician did not include the basis for his conclusion.  Without a rationale explaining how the physician reached the conclusion that the symptoms manifest during service were actually restless leg syndrome, the opinion is inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"). 

In finding that further development, including another VA opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claims file to an appropriate medical professional, preferably a neurologist, for a supplemental opinion regarding the etiology of the Veteran's restless leg syndrome (RLS).  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner must then provide opinions on the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's RLS arose during or is otherwise related to the Veteran's military service.

The examiner is asked to comment upon a December 2009 private medical opinion stating that RLS was not a recognized medical ailment when the Veteran was in the military (1951 through 1954) and that his "somatoform pain disorder" was in fact RLS.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's RLS was caused by his service-connected undifferentiated somatoform disorder manifested by epigastric pain and tension headaches.

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's RLS was aggravated by his service-connected undifferentiated somatoform disorder.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of disability beyond that due to the natural disease process.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiners should include in the examination reports the rationale for any opinion expressed.  However, if the examiners cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for service connection for restless leg syndrome in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

